Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to the remarks filed on 10-06-2021.   Claims 1, 2, 4, 6, 8-19 and 21-24 are pending.  

Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
s 1, 2, 4, 6, 9-12, 23 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee al. et (US 2017/0164089) in view of Pope et al. (US 2013/0231046).   
     Consider Claim 1, Lee teaches an audio system(see fig. 1) comprising: a set of audio devices(see fig. 4), each comprising: an electrode for detecting an electrical waveform(see fig. 1), wherein the electrode comprises electrode comprises at least one of a capacitive electrode or an inductive electrode( wherein the at least one of a capacitive electrode or an inductive electrode reads on near field communication(NFC)(see paragraph[0059]) because near field communication based be based on capacitive or inductive coupling between corresponding antenna elements in the first and second parts of hearing assistance system); and a controller(see fig. 1(120)) coupled to the electrode, wherein the controller in a first one of the audio devices(see fig. 1(101), fig. 2) is configured to instruct the electrode in the first audio device(see fig. 1(101) ) to transmit an electrical waveform( an electrical waveform such as a frequency) that is detectable by the electrode in a second one of the devices(see fig. 1(102)) for indicating(see figs. 1,2, 7 ,16(1621) such as hand shake pairing between first audio device to the second audio device in short range and paragraph[0088],[0102]) physical proximity of the first audio device to the second audio device(see figs. 4-13 and paragraphs[0059],[0216]-[0227]), and in response to detecting the electrical waveform, the controller in the second audio device initiates a proximity-based action (a proximity-based action reads on a proximity sensor and pairing between first audio device to the second audio device in short range(NFC), see     240E in fig. 2 and fig. 1, paragraphs[0132]-[0135])(see figs. 1-7 paragraphs[0048]-
      However, Pope teaches the electrode in the first audio device(see fig. 2(10)) comprises the capacitive electrode comprising a capacitive touch electrode(see abstract), wherein the electrode in the second audio device(see fig. 2(130)) comprises the capacitive electrode(see fig. 8 and paragraphs[0066]-[0077]), and wherein the controller in the first audio device is configured to alternate((see fig. 28), in a repeating pattern(see figs. 27, 28(402) and paragraphs[0115]-[0120]), between: instructing(see figs, 17, 18 and paragraphs[0026]-[0027]) the capacitive electrode in the first audio device to transmit the electrical waveform detectable by the capacitive electrode in the second audio device, and instructing(see figs. 10-12) the capacitive electrode in the first audio device to transmit an additional electrical waveform for detecting a user touch command(see fig.12) at a capacitive touch interface connected with the capacitive touch electrode(see figs. 1, 2, 8, 10-12, 26-28 and paragraphs[0066]-[0087]).
 the sensor may be a touch sensor that uses the conductive structure to form a capacitive touch sensor electrode or may be a fingerprint sensor that uses the conductive structure with a fingerprint electrode array to handle fingerprint sensor signals. Near field communications circuitry may be included in an electronic device. When operated in a sensor mode, the sensor circuitry may use the conductive structure to gather a fingerprint or other sensor data. When operated in near field communications mode, the near field communications circuitry can use the conductive structure to transmit and receive capacitively coupled or inductively coupled near field communications signals.
           Consider Claims 2 and 4, Lee as modified by Pope teaches that the audio system wherein the controller(see fig. 2(210)) in the second audio device (see fig. 1(102), fig. 2 and paragraph{0060]) is configured to instruct the electrode in the second audio device to transmit a distinct electrical waveform(such  as Bluetooth or Wi-Fi in short range or IPC communication and see paragraph[0083])  that is detectable by the electrode in the first audio device(see fig. 1(101)) for indicating physical proximity(see figs. 1, 2, 4, 5, 7 ,16 such as pairing in a short range and paragraph[0088]) of the first audio device(see fig. 1(101)) to the second audio device(see fig. 1(102)),
and in response to detecting the distinct electrical waveform, the controller in the first audio device initiates the proximity-based action(a proximity-based action reads on a proximity sensor 240E in fig. 2)(see figs. 1-7 paragraphs[0048]-[0059][0088]); and the audio system wherein the first audio device and the second audio device each 
  Consider Claim 6, Lee teaches that the audio system wherein the controller in the first audio device(see fig. 1(101) is configured to instruct the electrode to transmit the electrical waveform on a recurring basis(see figs. 4-6), and in response to failing to detect the electrical waveform, the controller(see fig. 2(210) and paragraph[0060]) in the second audio device(see fig.1 (102)) is configured(see fig. 10) to wake the second audio device to provide an audio output (see figs. 1-7 paragraphs[0157]-[0167]); and the audio system wherein the controller in the second audio device is configured to wake the second audio device after having previously taken the proximity- based action (a proximity-based action reads on a proximity sensor 240E in fig. 2)(see figs. 1-7 paragraphs[0048]-[0060], [0088]).
    Consider Claims 9-10, Lee as modified by Pope teaches the audio system wherein the first audio device(see fig. 1(101)) and the second audio device(see fig. 1(102)) each comprise distinct speakers, and wherein the proximity-based action(a proximity-based action reads on a proximity sensor 240E in fig. 2)(see figs. 1-7 paragraphs[0048]-[0060], [0088]) comprises assigning channel(see fig. 4(520, 510) ) outputs for the distinct speaker systems to configure audio playback at the distinct speakers(see fig. 4(510, 520)) as a stereo coupled unit(see figs. 1-7 paragraphs[0157]-[0167]); 


    Consider Claims 11-12, Lee as modified by Pope teaches that the audio system wherein the first audio device comprises a master speaker and the second audio device comprises a puppet speaker, and wherein the controller at the master speaker is configured to decouple the stereo coupled unit in response to detecting that the puppet speaker is physically separated from the master speaker beyond a wireless communication range (see figs. 4-18 paragraphs[0130]-[0147]); and the audio system wherein the first audio device comprises a speaker, wherein the second audio device comprises a control device for the speaker, and wherein the proximity-based action comprises powering down the speaker, switching the speaker to a hibernate mode, or selectively pairing or connecting the control device with the speaker(see figs. 4-18 paragraphs[0130]-[0147]).
         Consider Claim 23, Lee teaches an audio system comprising: a set of audio devices(see fig. 1), each comprising: an electrode for detecting an electrical waveform( an electrical waveform such as a frequency), wherein the electrode comprises at least one of a capacitive electrode(a capacitive electrode reads on touch panel 252 in fig. 2 and paragraph[0072])  or an inductive electrode( wherein the electrode comprises at least one of a capacitive electrode or an inductive electrode reads on near field communication(NFC)(see paragraph[0059]) because near field communication  be 
and in response to detecting the electrical waveform(see figs. 1, 2, 4, 5, 7 ,16 such as pairing in a short range and paragraph[0088],[0102], [0132]-[0135]); but  Lee does not explicitly teach audio device initiates a proximity-based action, wherein the electrode in each audio device is dedicated to indicating physical proximity of the first audio device to the second audio device.
     However, Pope teaches a controller(see fig. 2(10)) coupled to the electrode, wherein the controller in a first one of the audio devices is configured to instruct the electrode in the first audio device to transmit an electrical waveform that is detectable by the electrode in a second one of the devices for indicating (see figs, 17, 18 and paragraphs[0026]-[0027]) physical proximity (see paragraph[0050]-[0054]) of the first audio device to the second audio device, and in response to detecting the electrical waveform(see fig. 8 and paragraphs[0066]-[0077]), the controller in the second audio device initiates a proximity-based action(see fig. 2 and paragraphs[0050]-[0054]), wherein the electrode in each audio device is dedicated to indicating physical proximity 
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Pope into the teaching of Lee to provide the sensor may be a touch sensor that uses the conductive structure to form a capacitive touch sensor electrode or may be a fingerprint sensor that uses the conductive structure with a fingerprint electrode array to handle fingerprint sensor signals. Near field communications circuitry may be included in an electronic device. When operated in a sensor mode, the sensor circuitry may use the conductive structure to gather a fingerprint or other sensor data. When operated in near field communications mode, the near field communications circuitry can use the conductive structure to transmit and receive capacitively coupled or inductively coupled near field communications signals.
     Consider Claim 24, Lee as modified by Pope teaches the audio system wherein the controller in the second audio device is configured to instruct the electrode in the second audio device to transmit a distinct electrical waveform that is detectable by the electrode in the first audio device for indicating physical proximity of the first audio device to the second audio device(see fig. 2 and paragraphs[0050]-[0054]), and in response to detecting the distinct electrical waveform, the controller in the first audio device initiates the proximity-based action(In Pope, see figs. 1, 2, 8, 10-12, 26-28 and paragraphs[0066]-[0087]).

s 16, 17, 19, 23 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee al. et (US 2017/0164089) in view of Calatayud et al. (US 2015/0091691).   
    Consider Claim 16, Lee teaches a computer-implemented method of controlling a set of audio devices(se fig. 1), each comprising an electrode for detecting an electrical waveform and a controller(see fig. 1 (101)) coupled to the electrode, wherein the electrode comprises at least one of a capacitive electrode(a capacitive electrode reads on touch panel 252 in fig. 2 and paragraph[0072]) or an inductive electrode( an inductive electrode reads on a magnetic sensor 240D in fig. 2 and paragraph[0071]) (see fig. 1 paragraphs[0048]-[0059]), the method comprising: at the controller(see fig.1 (120)) in a first one of the audio devices(see fig. 1 (101)): instructing the electrode to transmit an electrical waveform( an electrical waveform such as a frequency) that is detectable by the electrode in a second one of the audio devices(see fig.1 (102)) for indicating(see figs. 1,2, 4, 5, 7 ,16 such as pairing in a short range and paragraph[0088],[0118]) physical proximity of the first audio device(see fig. 1 (101)) to the second audio device(see fig. 1(102))(see figs. 4-13 and paragraphs[0216]-[0227]); and at the controller in the second audio device: initiating a proximity-based action(a proximity-based action reads on a proximity sensor and pairing between first audio device to the second audio device in short range, see 240E in fig. 2 and fig. 1, paragraphs[0132]-[0135])(see figs. 1-7 paragraphs[0048]-[0060],[ 0088])
in response to detecting the electrical waveform(see figs. 1 -7 paragraphs[0048]-[0059]);  but  Lee does not explicitly teach wherein the first audio device and the second audio device each comprise distinct speakers, and wherein the proximity-
        However. Calatayud teaches wherein the first audio device and the second audio device each comprise distinct speakers(distinct speakers reads on zone player and paragraphs[0039]-[0043] , and wherein the proximity-based action(see abstract) comprises assigning channel outputs for the distinct speaker systems(see figs. 2A-2C and paragraphs[0042]-[0043],[0069]-[0070]) to configure audio playback at the distinct speakers as a stereo coupled unit (see figs.1, 2A-4 and paragraphs[0034]-[0049], [0056]-[0065]).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Clalattayud into the teaching of Lee to provide embodiments of a capacitive sensor configuration for proximity detection by a playback device are provided. The playback device may include a capacitive proximity sensor configured to detect physical movement in a first direction, and a speaker grille on a surface of the playback device oriented at a relative angle to the capacitive proximity sensor. The capacitive proximity sensor includes a first metal electrode coupled to the speaker grille such that the capacitive proximity sensor may be further configured to detect physical movement in a second direction that is substantially at the relative angle to the first direction. The playback device may be configured to determine based on a detection of physical movement by the capacitive proximity sensor, a physical approach of an entity towards the playback device from one or more of the first direction and the second direction.

      Consider Claim 19, Lee teaches the method wherein the first audio device comprises a master speaker and the second audio device comprises a puppet speaker, the method further comprising: at the controller in the master speaker, 
decoupling the stereo coupled unit in response to detecting that the puppet speaker is physically separated from the master speaker beyond a wireless communication range(see figs. 4-18 paragraphs[0130]-[0147]); but  Lee does not explicitly teach wherein the distinct speakers each comprise at least two electrodes on opposing sides of a speaker housing, and wherein assigning the channel outputs is based upon a detected left/right orientation of the distinct speakers relative to one another.
      However. Calatayud teaches wherein the distinct speakers each comprise at least two electrodes on opposing sides of a speaker housing, and wherein assigning the channel outputs is based upon a detected left/right orientation of the distinct speakers relative to one another (see figs. 2A-4 and paragraphs[0034]-[0049]).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of 
      Consider Claim 23, Lee teaches a set of audio devices(see fig. 1), each comprising: an electrode for detecting an electrical waveform( an electrical waveform such as a frequency), wherein the electrode comprises at least one of a capacitive electrode(a capacitive electrode reads on touch panel 252 in fig. 2 and paragraph[0072])  or an inductive electrode( wherein the electrode comprises at least one of a capacitive electrode or an inductive electrode reads on near field communication(NFC)(see paragraph[0059]) because near field communication  be based on capacitive or inductive coupling between corresponding antenna elements in the first and second parts of hearing assistance system) (see fig. 1 paragraphs[0048]-[0059]); and a controller(see fig. 1(101)) coupled to the electrode, wherein the controller in a first one of the audio devices is configured to instruct the electrode in the first audio device to transmit an electrical waveform that is detectable by the electrode 
and in response to detecting the electrical waveform(see figs. 1, 2, 4, 5, 7 ,16 such as pairing in a short range and paragraph[0088],[0102], [0132]-[0135]); but  Lee does not explicitly teach audio device initiates a proximity-based action, wherein the electrode in each audio device is dedicated to indicating physical proximity of the first audio device to the second audio device.
     However, Calatayud teaches a controller(see fig. 3) coupled to the electrode, wherein the controller in a first one of the audio devices is configured to instruct(see fig. 9 and abstract) the electrode in the first audio device to transmit an electrical waveform that is detectable by the electrode in a second one of the devices for indicating physical proximity of the first audio device to the second audio device(see figs. 2A-2C and paragraphs[0042]-[0043],[0069]-[0070]), and in response to detecting the electrical waveform(see figs. 2A-4 and paragraphs[0034]-[0049]), the controller in the second audio device initiates a proximity-based action, wherein the electrode in each audio device is dedicated to indicating physical proximity of the first audio device to the second audio device(see figs. 2A-4, 7-12B and paragraphs[0103]-[0129]).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Clalattayud into the teaching of Lee to provide embodiments of a capacitive sensor configuration for proximity detection by a playback device are provided. The playback 
       Consider Claim 24, Lee as modified by Calatayud teaches the audio system wherein the controller in the second audio device is configured to instruct the electrode in the second audio device to transmit a distinct electrical waveform that is detectable by the electrode in the first audio device for indicating physical proximity of the first audio device to the second audio device, and in response to detecting the distinct electrical waveform, the controller in the first audio device initiates the proximity-based action(In Calatayud, see figs. 2A-4, 7-12B and paragraphs[0103]-[0129]) .

        8.   Claims 4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee. al. et (US 2017/0164089) as modified by Pope et al. (US 2018/0367883) as applied to claims 1 above, and further in view of  Yang et al. (US 2020/0100010).
Consider Claim 4 , Lee teaches the audio system wherein the first audio device and the second audio device each comprise an acoustic transducer coupled with the   Lee does not explicitly teach
 wherein detecting the electrical waveform indicates that the earbuds are not worn by a user.
   However, Yang teaches the first audio device and the second audio device each comprise an acoustic transducer coupled with the respective controllers, wherein the audio devices comprise a set of earbuds, wherein detecting the electrical waveform indicates that the earbuds are not worn by a user(see figs. 1-5 and paragraphs[0037]-[0052]). 
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Yang into the teaching of Lee and Pope to provide the earbud includes at least two wearing sensors; each of the at least two wearing sensors comprises one or more capacitive sensing units, and a maximum detected capacitance value or a sum of detected capacitance values of the capacitive sensing units of each of the at least two wearing sensors is used as a maximum detection value of the wearing sensor; and the wearing sensors are arranged at different positions where a head of the earbud is in direct contact with skin tissues in the ear, and the earbud is determined to be in a worn state when the maximum detection value of each of the at least two wearing sensors is not smaller than a wearing threshold.
    Consider Claim 6, Lee teaches that the audio system wherein the controller in the first audio device(see fig. 1(101) is configured to instruct the electrode to transmit the electrical waveform on a recurring basis(see figs. 4-6), and in response to failing to .

9.          Claims 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee. al. et (US 2017/0164089) as modified by Pope et al. (US 2018/0367883) as applied to claims 1 above, and further in view of Schoeck et al. (US 2020/0204898).   
   Consider Claim 13, Lee teaches that the audio system wherein the set of audio devices comprises a third device, wherein the second audio device and the third device are audio devices each with an acoustic transducer coupled with the respective controllers, wherein the first audio device comprises a docking for the audio devices, and wherein the electrical waveform sent by the docking is detectable by the electrode in each of the second audio device and the third device for indicating physical proximity of the audio devices and the docking, and in response to detecting the electrical waveform, the controller in at least one of the second audio device or the third device initiates the proximity-based action (see figs. 4-18 and paragraphs[0130]-[0147]); but Lee does not explicitly teach docking station.
       However, Schoeck teaches the audio system wherein the set of audio devices comprises a third device, wherein the second audio device and the third device are  and paragraphs[0027]-[0038]) .
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Schoeck into the teaching of Lee and Pope to provide the housing is configured to couple with the earphones. The power supply is in electrical communication with the processor and with an electrical contact to provide electrical communication with earphones. The wireless communication device is in data communication with the processor and configured to be in wireless data communication with the earphones. The hardware storage device is in data communication with the processor.
   Consider Claims 14-15, Lee as modified by Pope and Schoeck teaches that the audio system wherein the controller in each of the audio devices is further configured to instruct the respective electrode to transmit a distinct electrical waveform that is detectable by the electrode in at least one of the other audio device or the docking station for indicating physical proximity to at least one of the other device or the docking station, and in response to detecting the electrical waveform, the controller in the respective audio device or the docking station initiates the proximity-based action (In Schoeck, see figs. 1-9 and paragraphs[0027]-[0038]); and the audio system wherein the .

10.          Claims 8 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee. al. et (US 2017/0164089) as modified by Pope et al. (US 2018/0367883) as applied to claim 1 above, and further in view of Gutierrez et al. (US 2014/0173439).   
      Consider Claim 8, Lee teaches that  the audio system wherein the proximity-based action comprises switching the second audio device to a hibernate mode, powering down the second audio device, pairing or connecting the first audio device and the second audio device, or pairing or connecting at least one of the first audio device or the second audio device to an audio playback device(see figs. 1-7 paragraphs[0157]-[0167]); but Lee does not explicitly teach wherein each audio device comprises at least one communications device, and wherein the electrode for detecting the electrical waveform is separate from the at least one communications device, and wherein the controller in at least one of the audio devices predefines characteristics of the waveform to aid in device proximity detection.
   However, Gutierrez teaches wherein each audio device comprises at least one communications device, and wherein the electrode for detecting the electrical waveform is separate from the at least one communications device, and wherein the controller in at least one of the audio devices predefines characteristics of the waveform to aid in device proximity detection(see figs. 6-11B and paragraphs[0115]-[0122]).
 a method for tracking a location of an object using a mobile communication device having a processor and a display includes generating, by the processor, a graphical user interface for display on the display. The graphical user interface includes a first button representing the object, a second button displaying a signal strength of the object, and a third button displaying an alarm status of the object. The method also includes displaying, in response to actuation of the first button, a settings menu screen associated with the object; displaying, in response to actuation of the second button, an alarm sensitivity menu associated with the object; and toggling on and off, in response to actuation of the third button, an alarm associated with the object.
     Consider Claim 21, Lee does not explicitly teach the audio system wherein the electrode in each audio device is dedicated to indicating physical proximity of the first audio device to the second audio device.
        However, Gutierrez teaches the audio system wherein the electrode in each audio device is dedicated to indicating physical proximity of the first audio device to the second audio device(see figs. 6-11B and paragraphs[0115]-[0122]).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Gutierrez into the teaching of Lee to provide a method for tracking a location of an object using a mobile communication device having a processor and a display includes generating, by the processor, a graphical user interface for display on the display. The .

11.          Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee. al. et (US 2017/0164089) as modified by Pope et al. (US 2018/0367883) and Yang et al. (US 2013/0231046) as applied to claims 1, 4 above, and further in view in view of Danielson et al. (US 2018/0096770).   
     Consider Claim 22, Lee does not explicitly teach the audio system wherein each audio device comprises a clasping magnet for drawing the audio devices together when located within a magnetic field range, and wherein the physical proximity is equal to approximately several centimeters or less.
     However, Danielson teaches the audio system wherein each audio device comprises a clasping magnet for drawing the audio devices together when located within a magnetic field range, and wherein the physical proximity is equal to approximately several centimeters or less(see figs. 2C-5C and paragraphs[0038]-[0046]).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Danielson into the teaching of Lee to provide a headphone or speaker assembly that 

     12.  Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee. al. et (US 2017/0164089) as modified by Pope et al. (US 2018/0367883) as applied to claims 1 above, and further in view of Yang et al. (US 2020/0100010).
   Consider Claim 18, Lee teaches the method wherein the first audio device and the second audio device each comprises an acoustic transducer coupled with the respective controllers, wherein the audio devices are part of a set of earbuds, wherein detecting the electrical waveform indicates that the earbuds are not worn by a user[see paragraphs[0011]-[0012], and wherein the electrical waveform is transmitted on a recurring basis, the method further comprising, at the controller in the second audio device: waking the second audio device to provide an audio output in response to failing to detect the electrical waveform(waking the second audio device to provide an audio output in response to failing to detect the electrical waveform such as waking the second audio device in the short range threshold(Near-Field Communication (NFC))
 but  Lee does not explicitly teach wherein detecting the electrical waveform indicates that the earbuds are not worn by a user.
   However, Yang teaches the first audio device and the second audio device each comprise an acoustic transducer coupled with the respective controllers, wherein the audio devices comprise a set of earbuds, wherein detecting the electrical waveform indicates that the earbuds are not worn by a user(see figs. 1-5 and paragraphs[0037]-[0052]). 
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Yang into the teaching of Lee and Pope to provide the earbud includes at least two wearing sensors; each of the at least two wearing sensors comprises one or more capacitive sensing units, and a maximum detected capacitance value or a sum of detected capacitance values of the capacitive sensing units of each of the at least two wearing sensors is used as a maximum detection value of the wearing sensor; and the wearing sensors are arranged at different positions where a head of the earbud is in direct contact with skin tissues in the ear, and the earbud is determined to be in a worn state when the maximum detection value of each of the at least two wearing sensors is not smaller than a wearing threshold.

Response to Arguments
  Applicant's arguments filed 10-06-2021 have been fully considered but they are not persuasive. 
Applicant argued that  Applicant elects not to amend the independent claims by this paper because the newly added reference Pope, when combined with Lee, does not teach or suggest each and every feature of Applicant’s claim 1(see the remarks page 11 1st paragraph to 12 page last paragraph).
The examiner disagrees the argument respectfully. Lee discloses a set of audio devices(see fig. 4), each comprising: an electrode for detecting an electrical waveform(see fig. 1(164)), wherein the electrode comprises electrode comprises at least one of a capacitive electrode or an inductive electrode( wherein the at least one of a capacitive electrode or an inductive electrode reads on near field communication(NFC)(see paragraph[0059]) because near field communication  based on capacitive or inductive coupling between corresponding antenna elements in the first and second parts of hearing assistance system); and a controller(see fig. 1(120)) coupled to the electrode, wherein the controller in a first one of the audio devices(see fig. 1(101), fig. 2) is configured to instruct the electrode in the first audio device(see fig. 1(101) ) to transmit an electrical waveform( an electrical waveform such as a frequency) that is detectable by the electrode in a second one of the devices(see fig. 1(102)) for indicating(see figs. 1,2, 7 ,16(1621) such as hand shake pairing between first audio device to the second audio device in short range and paragraph[0088],[0102]) physical proximity of the first audio device to the second audio device(see figs. 4-13 and paragraphs[0059],[0216]-[0227]), and in response to detecting the electrical waveform, the controller in the second audio device initiates a proximity-based action (a proximity-based action reads on a proximity sensor and pairing between first audio device to the second audio device in short range, see 240E in fig. 2 and fig. 1, paragraphs[0132]-[0135])(see figs. 1-7 paragraphs[0048]-[0060],[ 0088]). 
On the other hand, Pope discloses the electrode in the first audio device(see fig. 2(10)) comprises the capacitive electrode comprising a capacitive touch electrode(see abstract), wherein the electrode in the second audio device(see fig. 2(130)) comprises the capacitive electrode(see fig. 8 and 
  Applicant further argued that Claim 23 is also rejected using the combination of Lee and Pope. However, this combination fails to contemplate, “wherein the electrode in each audio device is dedicated to indicating physical proximity of the first audio device to the second audio device.”(see the remarks page 13, 2nd paragraph)
The examiner disagrees the argument respectfully. Lee discloses an electrode for detecting an electrical waveform( an electrical waveform such as a frequency), wherein the electrode comprises at least one of a capacitive electrode(a capacitive electrode reads on touch panel 252 in fig. 2 and paragraph[0072])  or an inductive electrode( wherein the electrode comprises at least one of a capacitive electrode or an inductive electrode reads on near field communication(NFC)(see paragraph[0059]) because near field communication  be based on capacitive or inductive coupling between corresponding antenna elements in the first and second parts of hearing assistance system) (see fig. 1 paragraphs[0048]-[0059]); and a controller(see fig. 1(101)) coupled to the electrode, wherein the controller in a first one of the audio devices is configured to instruct the electrode in the first audio device to transmit an electrical waveform that is detectable by the electrode in a second one of the devices for indicating(see figs. 1,2, 7 ,16(1621) such as hand shake pairing between first audio device to 
and in response to detecting the electrical waveform(see figs. 1, 2, 4, 5, 7 ,16 such as pairing in a short range and paragraph[0088],[0102], [0132]-[0135])
On the other hand, Pope discloses a controller(see fig. 2(10)) coupled to the electrode, wherein the controller in a first one of the audio devices is configured to instruct the electrode in the first audio device to transmit an electrical waveform that is detectable by the electrode in a second one of the devices for indicating (see figs, 17, 18 and paragraphs[0026]-[0027])
physical proximity (see paragraph[0050]-[0054]) of the first audio device to the second audio device, and in response to detecting the electrical waveform(see fig. 8 and paragraphs[0066]-[0077]), the controller in the second audio device initiates a proximity-based action(see fig. 2 and paragraphs[0050]-[0054]), wherein the electrode in each audio device is dedicated to indicating physical proximity of the first audio device to the second audio device(see figs. 1, 2, 8, 10-12, 26-28 and paragraphs[0050]-[0054]],[0066]-[0087]). The combination meets the limitation as recited in claim 23. 
Applicant further argued that claim 23 is rejected using the combination of Lee and Calatayud. (Office Action at pages 12-14). However, this rejection does not define which portion of the speaker in Calatayud that the Examiner alleges to teach, “wherein the electrode in each audio device is dedicated to indicating physical proximity of the first audio device to the second audio device.”(see the remarks page 13, last paragraph)
The examiner disagrees the argument respectfully. Lee discloses an electrode for detecting an electrical waveform( an electrical waveform such as a frequency, see fig. 1), wherein the electrode comprises at least one of a capacitive electrode(a capacitive electrode reads on touch panel 252 in fig. 2 and paragraph[0072])  or an inductive electrode( wherein the electrode comprises at least one of a capacitive electrode or an inductive electrode reads on near field communication(NFC)(see 
     On the other hand, Calatayud teaches a controller(see fig. 3) coupled to the electrode, wherein the controller in a first one of the audio devices is configured to instruct(see fig. 9 and abstract) the electrode in the first audio device to transmit an electrical waveform that is detectable by the electrode in a second one of the devices for indicating physical proximity of the first audio device to the second audio device(see figs. 2A-2C and paragraphs[0042]-[0043],[0069]-[0070]), and in response to detecting the electrical waveform(see figs. 2A-4 and paragraphs[0034]-[0049]), the controller in the second audio device initiates a proximity-based action, wherein the electrode in each audio device is dedicated to indicating physical proximity of the first audio device to the second audio device(see figs. 2A-4, 7-12B and paragraphs[0103]-[0129]). The combination meets the limitation as recited in claim 23.
Applicant further argued that Claim 16 is also rejected in the Office Action using Calatayud. In particular, the Examiner alleges that Calatayud teaches “assigning channel outputs for the distinct speaker systems to configure audio playback at the distinct speakers as a stereo coupled unit.” (see the remarks page 14, 2nd paragraph)

On the other hand. Calatayud discloses wherein the first audio device and the second audio device each comprise distinct speakers(distinct speakers reads on zone player and paragraphs[0039]-[0043] , and wherein the proximity-based action(see abstract) comprises assigning channel outputs for the distinct speaker systems(see figs. 2A-2C and paragraphs[0042]-[0043],[0069]-[0070]) to configure audio playback at the distinct speakers as a stereo coupled unit (see figs.1, 2A-4 and paragraphs[0034]-[0049], [0056]-[0065]).  The combination meets the limitation as recited in claim 16.
  Applicant further argued that Claim 18 is rejected in part using Yang, and the general citation to Figures 1-7 of Lee. (Office Action at pages 21 and 22). However, the cited portion of Yang and the descriptions and depictions in Lee do not contemplate, “detecting the electrical waveform indicates that nd paragraph).
The examiner disagrees the argument respectfully. Lee discloses wherein the first audio device and the second audio device each comprises an acoustic transducer coupled with the respective controllers, wherein the audio devices are part of a set of earbuds, wherein detecting the electrical waveform indicates that the earbuds are not worn by a user[see paragraphs[0011]-[0012], and wherein the electrical waveform is transmitted on a recurring basis, the method further comprising, at the controller in the second audio device: waking the second audio device to provide an audio output in response to failing to detect the electrical waveform(waking the second audio device to provide an audio output in response to failing to detect the electrical waveform such as waking the second audio device in the short range threshold (Near-Field Communication (NFC)) or out off the short range threshold (Near-Field Communication (NFC))(failing)) , wherein the second audio device is awoken after having previously taken the proximity-based action (see figs. 1-7 paragraphs[0138]-[0144]). 
On the other hand,  Yang discloses the first audio device and the second audio device each comprise an acoustic transducer coupled with the respective controllers, wherein the audio devices comprise a set of earbuds, wherein detecting the electrical waveform indicates that the earbuds are not worn by a user(see figs. 1-5 and paragraphs[0037]-[0052]). The combination meets the limitation as recited in claim 18.
Therefore 103 rejection for claims 1, 2, 4, 6, 8-19 and 21-24 will be maintained.

                                                                 Conclusion
14. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


15.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. McPeak et al. (US PAT. 10,182,282) is cited to show other related AUDIO DEVICE PROXIMITY DETECTION.

16.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao, Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M (SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 11-11-2021